                 Case 20-11602-BLS          Doc 26      Filed 06/22/20      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re:                                               Chapter 11

 FACTOM, INC.,                                        Case No. 20-11602 (BLS)

                          Debtor.

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Del. Bankr. L.R. 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Jeffrey Chubak to represent the Debtor in this case.

                                                         KLEIN LLC

                                                         /s/ Julia Klein
                                                         Julia Klein (DE 5198)
                                                         919 North Market Street, Suite 600
                                                         Wilmington, Delaware 19801
                                                         (302) 438-0456
                                                         klein@kleinllc.com

             CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Del. Bankr. L.R. 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of New York and New
Jersey and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this case. I also certify that I am generally familiar with the Local Rules
of Bankruptcy Practice and Procedure of this Court and with the Standing Order for District Court
Fund revised August 31, 2016. I further certify that the annual fee of $25 has been paid to the District
Court Clerk.

                                                         AMINI LLC

                                                         /s/ Jeffrey Chubak
                                                         131 West 35th Street, 12th Floor
                                                         New York, New York 10001
                                                         (212) 490-4700
                                                         jchubak@aminillc.com

                                    ORDER GRANTING MOTION

          IT IS HEREBY ORDERED, that counsel’s motion for admission pro hac vice is granted.




          Dated: June 22nd, 2020                    BRENDAN L. SHANNON
          Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
